Citation Nr: 1755450	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Crohn's disease, to include as secondary to service-connected cholecystectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1962 to May 1966.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, declined to reopen a claim of service connection for Crohn's disease.  

In a decision issued in July 2014, the Board reopened the issue of entitlement to service connection for Crohn's disease and remanded the underlying service connection claim for additional development.  The Board also remanded the issue on appeal in a decision issued in May 2017 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for Crohn's disease, to include as secondary to service-connected cholecystectomy.

In a September 2014 VA examination report, the VA examiner supported her opinion by citing to a March 2011 colonoscopy performed at Skaggs Regional Medical Center in Branson, Missouri.  Also, in a June 2017 VA addendum medical opinion, the VA examiner cited to the same March 2011 colonoscopy report in order to support her opinion.  However, the March 2011 colonoscopy report is not of record.

In May 2017, the Board remanded the claim in order to obtain a copy of the March 2011 colonoscopy report.  In its decision, the Board noted that VA treatment records from February 2011 showed that a colonoscopy consult from Dr. B.R. in Branson, Missouri was scanned into VistA Imaging, and that in March 2011, a total colonoscopy operative report from Cox Medical Center (formerly Skaggs Medical Center) was scanned into VistA Imaging.  

In May 2017, the RO requested that the Veteran complete a VA Form 21-4142, Authorization to Disclose Information to VA, in order to obtain those treatment records on the Veteran's behalf.  However, the Veteran did not respond.  

Despite the Veteran's failure to respond, it appears that the VA has this information already in its VistA system.  No attempts appear to have been made to retrieve this information from the VistA system.  Therefore, on remand, the RO should retrieve March 2011 colonoscopy report and the February 2011 colonoscopy consultation from the appropriate facility/records management databases.  Notably, the Board does not have access to VistA.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Retrieve a copy of the March 2011 colonoscopy operative report (cited to in the September 2014 VA examination and June 2017 VA addendum medical opinion) and the February 2011 colonoscopy consult report from the VistA imaging system and associate with the claims file.  

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




